Response to Arguments
Applicant's arguments filed on October 12, 2021 have been fully considered, but are not persuasive.
Regarding Applicant's arguments with respect to the teachings of Lee (US 5,103,874), applied by the Examiner, and known prior art reference WO 9301350A1, which was not applied by Examiner, but cited by Applicant, it is understood that Lee combined with the knowledge in the WO document does not teach or suggest aspect ratios that are greater than 10.0.  That the publication date of the Lee reference is June 6, 1990 and what was considered a practical upper limit on aspect ratio as that time are not impressed upon the Examiner, because obviousness is based on what one skilled the art would have known at any time before the effective filing date of the invention.  Jackson (US 5,089,324) was applied for teaching aspect ratios greater than 10:1, known before the effective filing date of the invention.  
In response to applicant's argument that an upper limit of 100:1 in Jackson is determined by weaving equipment and not by an advantageous construction of a particular fabric does not teach away from using aspect ratios greater than 10:1.  This limit is for preventing twisting of yarns during weaving (column 5, lines 28-42), and does not pertain to any limits on the fabric structure.  In fact, Jackson teaches in column 5, lines 15-20 that the aspect ratio should preferably be on the order of 2:1 to 20:1, which includes ratios greater than 10:1, therein providing an advantageous construction of the fabric.
Furthermore, a recitation of the intended use (forming, press, drying) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art is not limited to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/Eric Hug/Primary Examiner, Art Unit 1748